242 S.E.2d 896 (1978)
STATE of North Carolina
v.
Russell Nathaniel COCHRAN.
No. 7726SC786.
Court of Appeals of North Carolina.
April 18, 1978.
*897 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. William B. Ray, Raleigh, for the State.
Paul J. Williams, Charlotte, for defendant-appellant.
MORRIS, Judge.
Defendant contends that the trial court erred in denying his motion for judgment as of nonsuit as to felonious breaking and entering because there was insufficient evidence of intent to commit larceny. In ruling on a motion to nonsuit the court is to consider evidence in the light most favorable to the State and give the State the benefit of every reasonable inference. State v. Bell, 285 N.C. 746, 208 S.E.2d 506 (1974). If there is more than a scintilla of competent evidence to support the allegations of the indictment, the court must submit the case to the jury. State v. Jenkins, 1 N.C.App. 223, 161 S.E.2d 45 (1968). Thus, defendant's motion for judgment as of nonsuit was properly denied if, giving the State benefit of every reasonable inference, there was more than a scintilla of evidence of an intent to commit larceny.
Everyone who enters into a common plan is equally guilty whether he actually commits the acts or merely stands by with the intent to lend his aid if his aid becomes necessary. See State v. Rankin, 284 N.C. 219, 200 S.E.2d 182 (1973); State v. Lovelace, 272 N.C. 496, 158 S.E.2d 624 (1968). Here there was evidence of a common design or plan. The defendant admitted on the stand that he and Miller discussed breaking into the house. Both his oral and written statements to the police revealed that he functioned as the lookout man. The defendant's role was, therefore, an integral part of the common design.
It is obvious that intent ordinarily must be proved by circumstances, acts, and conduct. State v. Accor, 277 N.C. 65, 175 S.E.2d 583 (1970); State v. Bronson, 10 N.C.App. 638, 179 S.E.2d 823 (1971). This Court, as well as our Supreme Court, has held that in absence of any other proof or evidence of lawful intent, one can reasonably infer an intent to commit larceny from an unlawful entry into another's dwelling in the nighttime. State v. Redmond, 14 N.C.App. 585, 188 S.E.2d 725 (1972). See also State v. Accor, supra. We see no logical reason to make any distinction when the breaking and entering is in the daytime. In this case, there was an unlawful entry into another's dwelling, and there was no showing of any lawful motive. By defendant's own statement, the sounding of the burglar alarm was the only thing which deterred them. These facts, without more, produce the reasonable inference of an intent to commit larceny. That inference was sufficient to carry the case to the jury.
We, therefore, conclude that defendant's contention is without merit. In the denial of defendant's motion we find
No error.
VAUGHN and ERWIN, JJ., concur.